ALLOWANCE

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 25 is allowed.
The present application is being examined under the pre-AIA  first to invent provisions. 
The following is an examiner’s statement of reasons for allowance:
In response to the Board of Patent Appeals’ reversal of the Examiner’s rejection of claim 25, the claim is allowed.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claims 1-24 and 16-30 are canceled.

25. (Currently amended) A computer readable storage medium that is not a transitory signal, the computer readable storage medium comprising instructions executable by at least one processor of a device to:
execute a handwriting recognition engine responsive to a command to initiate booting of the device, the command being received based on selection of a power button on the device;
receive input from a touch-enabled display;
determine whether the input indicates handwriting;
responsive to a determination that the input indicates handwriting, determine whether the input indicates a character; 
responsive to a determination that the input indicates a character, create a file and store the character in a file; and

responsive to the determination that the input indicates a character, launch an application different from the hand writing recognition engine, the application being manipulable to manage the file.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS HASTY whose telephone number is (571)270-7775. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/NICHOLAS HASTY/            Examiner, Art Unit 2178                                                                                                                                                                                            
/STEPHEN S HONG/            Supervisory Patent Examiner, Art Unit 2178